Citation Nr: 1621043	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-43 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cervical and thoracic spine disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right hand weakness (claimed as nerve damage).

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee disability.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of right lower extremity disability.  

5.  Entitlement to service connection for a depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 31, 2008 to May 8, 2008.

This appeal came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Augusta, Maine.  The Veteran resides within the jurisdiction of the Los Angeles, California VA RO.

The appellant was afforded a Travel Board hearing in March 2016 before the undersigned Veterans Law Judge sitting at Los Angeles, California.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts and presented testimony to the effect that he sustained several injuries in service that including falling down a hill and slipping on a waxed floor resulting in current disability of the cervical and thoracic spine, both knees, right hand, and right leg and ankle for which service connection should be granted.  He also maintains that he suffered head trauma in service and now has memory loss leading to depression as the result thereof for which service connection is also warranted.  

At the outset, the Board would point out that in Kent v. Nicholson, 20 Vet.App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  In this regard, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  This must be done with respect to the claims on appeal as to whether new and material has been received to reopen the claims. 

The Veteran testified in March 2016 that when he injured his right leg in service, it became discolored and that he was hospitalized and given antibiotics.  This clinical evidence is not in his service treatment records.  The Board observes that his service treatment records also do not contain a service discharge examination report.  As such, it appears that in-service treatment records may be incomplete.  Additionally, the Veteran's DD-214 shows that he had an "uncharacterized" discharge from service on the basis of "entry level service and conduct."  No service personnel records are of record which explain the circumstances of his departure from service and character of his discharge.  These records may be pertinent to the appellant's claims for service connection.  As such, a request should be made to the National Personnel Records Center for any additional records.  

The Veteran testified that shortly after discharge from active duty, he began receiving social security disability.  Social security documentation is not of record.  VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet.App. 67 (1996); Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  Accordingly, this information must be requested from the Social Security Administration and associated with the claims folder.

The record contains an April 2009 neurosurgery consultation report from C S. Chen, M.D., indicating that the Veteran had been seen initially for back pain by Dr. Ana Matos, M.D., of Governeur Healthcare Services who referred the appellant to him.  Prior to being seen by Dr. Chen, Dr. Matos wrote that after a chest X-ray and EKG, the Veteran should return to her for a clearance letter.  However, there are no clinical records from Dr. Matos prior to or after the April 2009 referral for several years.  As such, the Veteran should be requested to provide authorization to secure Dr. Matos' and the Governeur Healthcare Services records.

Dr. Chen also noted in his April 2009 consultation report that the Veteran obtained treatment from VA after service and had undergone magnetic resonance imaging and CAT scans, last of which in May 2008.  It was also reported that the appellant had received medical treatment and physical therapy at the VA hospital.  The Board observes that first VA treatment record (from VA Harbor Healthcare System) is dated in mid July 2008.  The Board is thus put on notice as the existence of additional VA clinical evidence that should be requested and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611. Therefore, VA outpatient records dating from April 2008 through July 2008 should be requested and associated with the electronic record.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform of Veteran of what is required to reopen and to substantiate the underlying claims of entitlement to service connection for the claimed cervical and thoracic spine, right hand, bilateral knee, and right lower extremity disorders in accordance with Kent.

2.  Contact the Veteran and request that he provide authorizations to retrieve his records from Dr. Ana Matos and Governeur Healthcare Services: Roberto Clemente Center from 2008 through 2009.  The RO should attempt to obtain all pertinent records.  The claims folder should document the attempts made to obtain records.  To the extent the records are not obtained, the appellant should be notified.

3.  Contact the National Personnel Records and request the Veteran's service treatment and personnel records.

4.  Contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case and the medical documentation relied upon for the award of benefits.  All attempts to obtain records should be documented.

5.  Request VA outpatient records dating from May 2008 through July 2008 from the VA Harbor Healthcare system and associate them with Virtual VA/VBMS.  All attempts to obtain records should be documented.

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If it is determined that examination(s) are needed, they should be conducted.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


